Citation Nr: 1449886	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-09 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from October 1966 to July 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  


FINDING OF FACT

Hearing loss was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between current hearing loss and service weighs against the claim.  


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through a pre-decisional letter, dated in May 2011, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  The RO also requested that the Veteran submit evidence in support of his claim.  Additionally, the May 2011 letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims file.  The Veteran was provided a VA examination in connection with his claim, which includes a medical opinion.  The Veteran has also submitted argument and evidence in support of his claim, which includes private audiograms.  As noted above, the Veteran has also testified in support of his claim.  Additional action is otherwise not deemed warranted to comply with the duty to assist in connection with the claim on appeal

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (dB) or greater; or the thresholds for at least three of these frequencies are 26 dB or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has alleged that he suffers from bilateral hearing loss due to acoustic trauma during his active duty service.  The Veteran served in the United States Air Force in Vietnam and reports having worked on airbase flight lines where he was exposed to loud noise.  Otherwise, the Veteran has reported that since service he has had minimal occupational and recreational noise exposure.  

The Board notes that the Veteran has not contended that he was diagnosed or treated in service for hearing loss.  Notwithstanding that fact, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A review of the Veteran's STRs does not reflect complaints, findings, or treatment for hearing loss.  With respect to a July 1966 pre-induction hearing test, pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10 dB
0 dB
10 dB
No Report
15 dB
Left Ear
 5 dB
15 dB
10 dB
No Report
25 dB

An additional hearing test appears to have been administered to the Veteran on October 6, 1966, three days after he was officially inducted into service on October 3, 1966.  The "Automatic Audiometer" card reflects findings in graph form.  (Parenthetically, the findings associated with the October 6, 1966 audiometric test were considered by the VA examiner in a November 2011 addendum medical opinion.)  

VA has generally taken administrative notice that audiological testing conducted by the service department prior to November 1, 1967, was reported as American Standards Associates (ASA) units rather than International Standards Organization (ISO) units.  Converting the Veteran's July 1966 audiological results from ASA to ISO units results in the following:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
25 dB
10 dB
20 dB
No Report
20 dB
Left Ear
20 dB
25 dB
20 dB
No Report
30 dB

In a September 1967 treatment note, the Veteran was noted to complain of a sore right ear for four days and that the ear was draining.  On examination, the Veteran's right tympanic membrane (ear drum) was noted to be perforated and thickened with bloody exudate in the right outer ear.  The clinician's impression was right otitis media and perforation.  

In December 1969, the Veteran appears to have been treated for otitis externa of the right ear.  


Associated with the Veteran's military separation, a May 1970 report of medical history notes, "Ear infection, ear canal, July 1968, treated, cleared, no recurrence."  
In a May 1970 report of medical examination, the Veteran's ears were reported normal.  He was also administered a hearing test the results of which were reported in ISO units.  Pure tone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
5 dB
5 dB
10 dB
25
25 dB
Left Ear
5 dB
5 dB
 5 dB
 5
25 dB

Furthermore, pure tone thresholds of 20 dB in the right ear and 25 dB in the left ear were reported for 6000 Hertz.  

With his claim for service connection, the Veteran submitted a private audiology report dated in February 2011.  The report appears to reflect hearing loss for VA purposes and that such hearing loss begins at 2000 Hz bilaterally.  

The Veteran was afforded a VA examination in June 2011.  A hearing test identified normal to moderate sensorineural hearing loss in the right ear as well as normal to moderately-severe sensorineural hearing loss in the left ear.  The examiner reported that the February 2011 private audiogram revealed sensorineural hearing loss bilaterally.  The examiner discussed the Veteran's history of noise exposure both in service and post-service, and reported that the Veteran had used hearing protection at those times.  She also reported that the Veteran's July 1966 pre-induction hearing test had showed normal hearing through 4000 Hz bilaterally.  The examiner further reported that the Veteran had been treated for a right tympanic membrane perforation in September 1967, and that a May 1970 separation audiogram had revealed normal hearing through 6000 Hz bilaterally (5-25 dB thresholds).  The examiner commented that there had been no significant declines in the Veteran's hearing from enlistment to separation.  The examiner gave the following opinion:

It is my medical opinion the [V]eteran's condition of hearing loss is less likely as not (less than 50/50 probability) caused by a result of his military occupation.  This opinion is supported by normal hearing at military discharge, with no significant declines in hearing from enlistment to discharge, and history of military and occupational noise as a freight loader/unloader with the use of hearing protection.  

In August 2011, the Veteran submitted a work-related audiogram dated in September 1972.  He reported that the audiogram showed significant hearing loss.  The audiogram was in graph form.  

In November 2011, the VA examiner who had provided the medical opinion in June 2011 considered the September 1972 audiogram and provided an addendum opinion.  She commented that the September 1972 audiogram revealed, in particular, a 20 dB threshold from 3000 Hz to 4000 Hz and a mild loss (35 dB) at 6000 Hz in the left ear and a mild loss (30 dB) at 6000 Hz in the right ear.  The examiner opined:

[A]lthough the Veteran provided results from [September 20, 1972] which displayed a mild high frequency loss, this exam was performed 2 years following military discharge when he was working in a noisy environment and the results were compared to military exam dated [October 6, 1966] and there were no significant declines noted.  Therefore, I continue to support my previous opinion . . . 

In February 2012 the Veteran submitted written argument in which he noted,

As stated in the rating decision, I do have some occupational noise exposure with the use of hearing protection but on Active Duty I was exposed to jet engine noise throughout service.  As a cargo handler in the USAF, my noise exposure should be conceded.  It is also stated that my hearing test submitted from 1972 shows significant loss which is within two years of discharge and prior to occupational noise exposure.  

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested that he be granted service connection for hearing loss based on the conceded "acoustic trauma while in combat in Vietnam and while working as an Air Cargo Specialist on Active Duty."  He also reported his work history immediately after service and contended that it did not involve exposure to loud noise and that he had only been working for General Electric for a month or two when the September 1972 hearing test was performed.  Furthermore, the Veteran did not recall having a hearing test at discharge and that the examiner had referenced a separation audiogram in May 1967.  

During his Board hearing, the Veteran reported that it might have been sometime in 2009 when he first noticed his hearing loss.  He testified that while working the flight line in Vietnam there had been times when an aircraft did not shut down its engines.  He also testified that hearing protection was provided and that he had an opportunity to use it, although there were times when it was not used.  The Veteran reported that as part of his job in service he operated forklifts, ATVs (all-terrain vehicles), front-end loaders, and diesel equipment.  The Veteran testified that no medical clinician had told him that his hearing loss was due to service, but that he had been told that the loss might have been caused by jet engine noise.  

In the present case, the post-service medical evidence demonstrates that the Veteran does have hearing loss that meets the requirements of 38 C.F.R. § 3.385.  However, the only competent medical opinion to address the relationship between the Veteran's current hearing loss and his period of service, that of the VA examiner, found that the Veteran's current hearing loss was not related to his period of service.  The VA examiner's opinion is based on a review of the claims file, to include a review of both the Veteran's service and post-service audiograms, which includes the September 1972 General Electric hearing test.  

Here, the Board notes that audiograms measure hearing acuity.  The audiograms administered in service do not reflect, per the VA examiner, a worsening of the Veteran's hearing from the time of entrance onto active duty to the time of separation.  Furthermore, the Veteran's hearing at separation was identified as normal through 6000 Hz (5 dB to 25 dB).  As such, the Board does not find the Veteran to have had hearing loss at the time of separation from service.  In her November 2011 addendum opinion, the VA examiner considered the Veteran's September 1972 audiogram.  Notwithstanding the Veteran's argument that the VA examiner mischaracterized his post-service noise exposure, the VA examiner noted that when she compared the September 1972 audiogram with the Veteran's above-noted October 6, 1966 audiogram, she still did not find any significant decline in the Veteran's hearing acuity in that time period.  As such, the examiner continued to find the Veteran's hearing loss as less likely related to his period of service.  The Board has weighed the Veteran's lay history and contentions against the opinion of the VA examiner.  The Board finds the VA examiner's opinion to be persuasive and probative of the matter under consideration.  It is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's hearing loss is related to his period of service falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1) (2014).  Likewise, the Veteran has not held himself out as having the necessary training or expertise to interpret audiograms.  Therefore, he is not competent to report that his September 1972 General Electric audiogram identified significant hearing loss, as he did in an August 2011 statement.  Furthermore, any reference to significant hearing loss in the RO's November 2011 rating decision appears to be in reference to the Veteran's report in his August 2011 statement.  

Therefore, while consideration has been given to the Veteran's lay testimony, the Board assigns greater probative weight to the VA examiner's opinion in light of her expertise and competency in audiology and the explanation she provided in her opinion.  It is clear from the record that the VA audiologist reviewed the pertinent medical evidence, in reaching her conclusion, as well as the Veteran's history.  

Also, as noted above, the Veteran has reported that he does not remember undergoing a hearing test at separation from service.  The evidence clearly documents that the Veteran was provided a hearing test during his separation examination in May 1970, albeit approximately two months prior to his actual date of separation in July 1970.  Also, a review of the June 2011 report of VA examination and the November 2011 addendum opinion does reflect that the examiner correctly cited to a "May 1970" service separation examination and not a "May 1967" examination as reported by the Veteran.  

Additionally, the Veteran's argument that his claim should be granted based on combat appears to reference 38 U.S.C.A. § 1154(b) (West 2002).  Under 38 U.S.C.A. § 1154(b) VA is required to accept as sufficient proof of service connection satisfactory lay or other evidence, with respect to an injury or disease claimed to have been incurred during combat, even in the absence of official records to corroborate incurrence of the claimed injury or disease, provided that the evidence is consistent with the circumstances, conditions, or hardships of such service, and to resolve reasonable doubt in favor of the veteran.  While it does not appear that the Veteran participated in combat with an enemy force (as compared to possibly serving in a combat zone), accepting for the sake of argument that he did participate in combat while stationed in Vietnam, the Board notes that 38 U.S.C.A. § 1154(b) is not equivalent to a statutory presumption that the claimed condition is service connected.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  A veteran who establishes in-service incurrence of an injury or disease through application of 38 U.S.C.A. § 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and his or her current disability.  The Board emphasizes that it does not question that the Veteran was exposed to noise during service.  However, in the present case, there is a lack of competent nexus evidence linking the Veteran's current hearing loss to his period of service.  

Under the circumstances-given the lack of competent medical evidence relating the Veteran's hearing loss to his active military service-the Board concludes that service connection for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


